           Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 1 of 9



 1    Daley & Heft, LLP
      Attorneys at Law
 2    Lee H. Roistacher, Esq. (SBN 179619)
      462 Stevens Avenue, Suite 201
 3    Solana Beach, CA 92075
      Telephone: (858) 755-5666
 4    Facsimile: (858) 755-7870
      E-mail: lroistacher@daleyheft.com
 5
      Attorneys for Defendant
 6    Frank Meranda

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                     SAN FRANCISCO DIVISION

11    KAMREE MILLER,                                      Case No.:   18-cv-07323-EMC

12                    Plaintiff,                          DEFENDANT FRANK MERANDA'S
                                                          ANSWER TO PLAINTIFF’S AMENDED
13             v.                                         COMPLAINT

14    FRANK MERANDA, Patrol Officer for                   DEMAND FOR JURY TRIAL
      California Highway Patrol; KEERAT LAL,
15    Sergeant for California Highway Patrol,             Dept:       Courtroom 5
                                                          Judge:      Hon. Edward M. Chen
16                    Defendants.
                                                          Complaint Filed: December 4, 2018
17                                                        Trial Date: None set

18

19

20            Defendant Frank Meranda answers plaintiff’s first amended complaint as follows:

21            1.     Answering paragraph 1: This paragraph contains matters other than factual

22   allegations requiring an affirmative response. Admit plaintiff is a mother. Answering

23   defendant lacks sufficient information or belief regarding plaintiff’s current residence and on

24   that basis denies it. As to any other factual allegation requiring an affirmative response, deny.

25            2.     Answering paragraph 2: This paragraph contains matters other than factual

26   allegations requiring an affirmative response. Admit Lal was a supervisor. As to any other

27   factual allegation requiring an affirmative response, deny.

28   ///
                                                         1
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                 Case No. 18-cv-07323-EMC
                            Complaint
           Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 2 of 9



 1            3.     Answering paragraph 3: This paragraph contains matters other than factual

 2   allegations requiring an affirmative response. As to any factual allegation requiring an

 3   affirmative response, deny.

 4            4.     Answering paragraph 4: Admit plaintiff “seeks compensation for her anguish

 5   and injunctive relief,” but deny she has suffered any “anguish” as a result of answering

 6   defendant’s conduct and deny she is entitled to injunctive relief.

 7            5.     Answering paragraph 5: Admit.

 8            6.     Answering paragraph 6: Admit.

 9            7.     Answering paragraph 7: Admit.

10            8.     Answering paragraph 8: Answering defendant lacks sufficient information or

11   belief to admit or deny the allegation and on that basis denies it.

12            9.     Answering paragraph 9: This paragraph contains matters other than factual

13   allegations requiring an affirmative response. Admit answering defendant was a sworn law

14   enforcement officer employed by the California Highway Patrol.

15            10.    Answering paragraph 10: This paragraph contains matters other than factual

16   allegations requiring an affirmative response. Admit Lal was a sworn law enforcement officer

17   employed by the California Highway Patrol.

18            11.    Answering paragraph 11: Answering defendant lacks sufficient information or

19   belief to admit or deny the allegation regarding who plaintiff accompanied to the CHP station

20   and on that basis denies the allegation. As to all other factual allegations, admit.

21            12.    Answering paragraph 12: Admit plaintiff encountered answering defendant at

22   the designated counter. Deny remaining allegations.

23            13.    Answering paragraph 13: This paragraph contains matters other than factual

24   allegations requiring an affirmative response. Admit the forms did not ask for an email

25   address. Admit answering defendant asked for plaintiff’s email address. Deny all remaining

26   factual allegations requiring an affirmative response.
27            14.    Answering paragraph 14: Deny.

28   ///
                                                         2
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                 Case No. 18-cv-07323-EMC
                            Complaint
       Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 3 of 9



 1           15.     Answering paragraph 15: Admit answering defendant called plaintiff.

 2   Answering defendant is without sufficient information or belief to admit or deny that his calls

 3   came from different CHP numbers and on that basis denies it. Deny remaining allegations.

 4           16.     Answering paragraph 16: Admit answering defendant emailed plaintiff. Admit

 5   answering defendant used the email address plaintiff gave him. Deny that obtaining plaintiff’s

 6   email address was in anyway related to the official forms plaintiff completed.

 7           17.     Answering paragraph 17: Admit.

 8           18.     Answering paragraph 18: Admit.

 9           19.     Answering paragraph 19: Admit.

10           20.     Answering paragraph 20: Answering defendant lacks sufficient information or

11   belief to admit or deny the allegations and on that basis denies them.

12           21.     Answering paragraph 21: Admit.

13           22.     Answering paragraph 22: Deny.

14           23.     Answering paragraph 23: Deny.

15           24.     Answering paragraph 24: Admit plaintiff would answer calls from answering

16   defendant. Deny plaintiff answered the calls to end answering defendant’s “incessant calling.”

17   Deny intentionally calling from different numbers. As to the remaining factual allegations,

18   answering defendant lacks sufficient information or belief to admit or deny and on that basis

19   denies them.

20           25.     Answering paragraph 25: Deny plaintiff was not interested in a personal

21   relationship with answering defendant. As to all other factual allegations, answering defendant

22   lacks sufficient information or belief to admit or deny and on that basis denies them.

23           26.     Answering paragraph 26: Answering defendant denies making sexual

24   comments toward plaintiff, and denies harassing plaintiff. As to the remaining factual

25   allegations, answering defendant lacks sufficient information or belief to admit or deny the

26   allegations and on that basis denies them.
27           27.     Answering paragraph 27: Admit answering defendant emailed plaintiff and that

28   she would respond. Deny answering defendant “demand[ed] to know where she was at and
                                                 3
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                Case No. 18-cv-07323-EMC
                            Complaint
       Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 4 of 9



 1   what she was doing.” As to the remaining factual allegations, answering defendant lacks

 2   sufficient information or belief to admit or deny and on that basis denies them.

 3           28.     Answering paragraph 28: Admit answering defendant sent plaintiff an email on

 4   January 21, 2015 from his CHP email address but deny it contained nude pictures.

 5           29.     Answering paragraph 29: Admit that the photographs answering defendant sent

 6   to plaintiff on January 21, 2015 were taken in a public bathroom while answering defendant

 7   was on duty.

 8           30.     Answering paragraph 30: This paragraph contains matters other than factual

 9   allegations requiring an affirmative response. Admit emailing plaintiff after sending pictures

10   and offering to resend. Admit e-mailing and calling plaintiff. Deny any remaining factual

11   allegations requiring an affirmative response.

12           31.     Answering paragraph 31: This paragraph contains matters other than factual

13   allegations requiring an affirmative response. Admit answering party stopped emailing and

14   calling plaintiff in May 2015.

15           32.     Answering paragraph 32: Admit plaintiff was at a shopping center around May

16   28, 2017 in Brentwood, California. As to the remaining factual allegations, answering

17   defendant lacks sufficient information or belief to admit or deny and on that basis denies them.

18           33.     Answering paragraph 33: Admit plaintiff was at a clothing store for kids. As to

19   the remaining factual allegations, answering defendant lacks sufficient information or belief to

20   admit or deny and on that basis denies them.

21           34.     Answering paragraph 34: Deny answering defendant “followed [plaintiff]

22   across the parking lot and into the clothing store.” Deny answering defendant “confronted”

23   plaintiff. Admit answering defendant and plaintiff hugged, but deny it was uninvited.

24           35.     Answering paragraph 35: Answering defendant lacks sufficient information or

25   belief to admit or deny the allegation and on that basis denies it.

26           36.     Answering paragraph 36: Admit answering defendant stayed for a brief time
27   and then left. Admit answering defendant emailed and called plaintiff after running into each

28   other at the mall. Answering defendant denies calling plaintiff two to five times a day. As to
                                                    4
       Defendant Frank Meranda's Answer to Plaintiff’s Amended               Case No. 18-cv-07323-EMC
                            Complaint
       Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 5 of 9



 1   the remaining factual allegation, answering defendant is without sufficient information or

 2   belief to admit or deny and on that basis denies it.

 3           37.     Answering paragraph 37: This paragraph contains matters other than factual

 4   allegations requiring an affirmative response. Admit answering defendant did not contact

 5   plaintiff after receiving a June 12, 2017 email purportedly from plaintiff’s husband. Deny the

 6   email “told [answering defendant] to stop contacting [plaintiff].”

 7           38.     Answering paragraph 38: Answering defendant lacks sufficient information or

 8   belief to admit or deny the allegations and on that basis denies them.

 9           39.     Answering paragraph 39: Answering defendant admits discussing with Lal on

10   July 30, 2017 the June 12, 2017 email from plaintiff’s “husband” during Lal’s interview of

11   answering defendant in connection with Lal’s investigation of answering defendant’s email

12   usage. Deny ever discussing the email with Lal prior to July 30, 2017. As to all other factual

13   allegations, answering defendant lacks sufficient information or belief to admit or deny and on

14   that basis denies them.

15           40.     Answering paragraph 40: Answering defendant lacks sufficient information or

16   belief to admit or deny and on that basis denies them.

17           41.     Answering paragraph 41: Answering defendant lacks sufficient information or

18   belief to admit or deny and on that basis denies them.

19           42.     Answering paragraph 42: Answering defendant lacks sufficient information or

20   belief to admit or deny and on that basis denies them.

21           43.     Answering paragraph 43: Answering defendant lacks sufficient information or

22   belief to admit or deny and on that basis denies them.

23           44.     Answering paragraph 44: Answering defendant lacks sufficient information or

24   belief to admit or deny and on that basis denies them.

25           45.     Answering paragraph 45: This paragraph contains matters other than factual

26   allegations requiring an affirmative response. Answering defendant denies he conducted any
27   “illegal acts with respect to [plaintiff].” Answering defendant denies that Lal did not perform

28   an investigation.
                                                         5
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                Case No. 18-cv-07323-EMC
                            Complaint
       Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 6 of 9



 1           46.     Answering paragraph 46: Admit.

 2           47.     Answering paragraph 47: Admit the February 14, 2018 letter acknowledged

 3   receipt of the claim but deny that is all the letter provided.

 4           48.     Answering paragraph 48: Admit that a response to plaintiff’s claim was due

 5   March 5, 2018. Deny no response was provided. Deny plaintiff proceeds with her action

 6   pursuant to Government Code section 945.6(2).

 7           49.     Answering paragraph 49: This paragraph relates to a claim for relief that has

 8   been dismissed and thus no response is required.

 9           50.     Answering paragraph 50: This paragraph relates to a claim for relief that has

10   been dismissed and thus no response is required.

11           51.     Answering paragraph 51: This paragraph relates to a claim for relief that has

12   been dismissed and thus no response is required.

13           52.     Answering paragraph 52: Answering defendant incorporates his responses to

14   paragraphs 1-51.

15           53.     Answering paragraph 53: Deny.

16           54.     Answering paragraph 54: Answering defendant incorporates his responses to

17   paragraphs 1-53.

18           55.     Answering paragraph 55: This paragraph relates, in part, to a claim that has

19   been dismissed and thus no response to that part is required. As to any part requiring a

20   response, deny.

21           56.     Answering paragraph 56: Answering defendant incorporates his responses to

22   paragraphs 1-55.

23           57.     Answering paragraph 57: Deny.

24           58.     Answering paragraph 58: Answering defendant incorporates his responses to

25   paragraphs 1-57.

26           59.     Answering paragraph 59: Deny.
27           60.     Answering paragraph 60: Deny.

28           61.     Answering paragraph 61: Deny.
                                                         6
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                Case No. 18-cv-07323-EMC
                            Complaint
           Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 7 of 9



 1            62.    Answering paragraph 62: Answering defendant incorporates his responses to

 2   paragraphs 1-61.

 3            63.    Answering paragraph 63: Deny.

 4            64:    Answering paragraph 64: This paragraph contains matters other than factual

 5   allegations requiring an affirmative response. As to any factual allegations requiring an

 6   affirmative response, deny.

 7                                      AFFIRMATIVE DEFENSES

 8                                   FIRST AFFIRMATIVE DEFENSE

 9            Plaintiff’s amended complaint fails to state facts sufficient to constitute a cause of

10   action against answering defendant.

11                                 SECOND AFFIRMATIVE DEFENSE

12            Answering defendant is informed and believes that if held responsible for the injuries

13   and damages to plaintiff, if any, plaintiff was at fault and any award to plaintiff must be

14   reduced in proportion to the fault attributed to him.

15                                   THIRD AFFIRMATIVE DEFENSE

16            Answering defendant is informed and believes that the injuries suffered by plaintiff, if

17   any, were the actual and proximate result of the conduct of others and answering defendant's

18   liability, if any, is limited in direct proposition to that percentage of fault actually attributed to

19   answering defendant.

20                                 FOURTH AFFIRMATIVE DEFENSE

21            Answering defendant is informed and believes that plaintiff is barred from pursuing

22   any state law causes of action against him based on plaintiff’s failure to comply with the

23   claims filing requirements of the California Government Code.

24                                   FIFTH AFFIRMATIVE DEFENSE

25            Answering defendant is informed and believes that plaintiff has failed to mitigate

26   damages.
27   ///

28   ///
                                                         7
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                    Case No. 18-cv-07323-EMC
                            Complaint
           Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 8 of 9



 1                                   SIXTH AFFIRMATIVE DEFENSE

 2            Answering defendant is informed and believes that he is immune from liability under

 3   42 U.S.C. section 1983 under the doctrine of qualified immunity.

 4                                   SIXTH AFFIRMATIVE DEFENSE

 5            Answering defendant is informed and believes that he cannot be liable to plaintiff

 6   under 42 U.S.C. section 1983 because his conduct was not under color of law.

 7                                 SEVENTH AFFIRMATIVE DEFENSE

 8            Answering defendant currently has insufficient knowledge or information upon which

 9   to determine whether additional affirmative defenses may be available to it which have not yet

10   been asserted in this answer, and therefore reserve the right to assert additional affirmative

11   defenses upon subsequent discovery, investigation and analysis.

12            WHEREFORE, defendant prays that:

13            1.     Plaintiff take nothing by their complaint;

14            2.     Defendant be awarded costs of suit; and

15            3.     For further relief as the court deems proper.

16    Dated: May 7, 2019                                         Daley & Heft, LLP

17

18
                                                         By: /s/Lee H. Roistacher
19                                                             Lee H. Roistacher
                                                               Attorneys for Defendant
20                                                             Frank Meranda
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                         8
       Defendant Frank Meranda's Answer to Plaintiff’s Amended                  Case No. 18-cv-07323-EMC
                            Complaint
      Case 3:18-cv-07323-EMC Document 46 Filed 05/07/19 Page 9 of 9



 1                                   DEMAND FOR JURY TRIAL
 2         Pursuant to Federal Rule of Civil Procedure 38, defendants demand a jury trial.

 3

 4   Dated: May 7, 2019                                        Daley & Heft, LLP

 5

 6
                                                       By: /s/ Lee H. Roistacher
 7                                                           Lee H. Roistacher
                                                             Attorneys for Defendant
 8                                                           Frank Meranda
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       9
     Defendant Frank Meranda's Answer to Plaintiff’s Amended                  Case No. 18-cv-07323-EMC
                          Complaint
